Citation Nr: 1003313	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-16 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), to include paranoid schizophrenia and 
bipolar disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for depression with 
panic attacks.

3.  Entitlement to an increased rating for a Watson-Jones 
ligament reconstruction of the left ankle with arthritis, 
currently evaluated as 20 percent disabling.



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which, inter alia, denied the 
Veteran's August 2006 claims for entitlement to service 
connection for PTSD; to reopen a claim for entitlement to 
service connection for depression with panic attacks; and for 
entitlement to an increased rating for a Watson-Jones 
ligament reconstruction of the left ankle with arthritis, 
currently evaluated as 20 percent disabling.  The Board 
considers the Veteran's claim for PTSD as encompassing all 
psychiatric disorders with which the Veteran has been 
diagnosed, pursuant to the decision of the Court of Appeals 
for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (holding that the scope of a mental health disability 
claim includes any mental health disability that could 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record). 

In his May 2008 substantive appeal, the Veteran contends that 
he incurred a Traumatic Brain Injury (TBI) "from a physical 
beating while on active duty."  The Board interprets that as 
a claim for entitlement to service connection for TBI, and 
refers that claim to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran was not in combat and does not have a 
diagnosis of PTSD based upon a verified in-service stressor.

2.  The Veteran's diagnosed paranoid schizophrenia and 
bipolar disorder were not manifested during his military 
service, and are not shown to be related to his military 
service or to any incident therein.

3.  In a March 2002 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
depression with panic attacks.  The Veteran was notified of 
the decisions and of his appellate rights.  However, the 
Veteran failed to file a notice of disagreement (NOD) within 
one year of the rating decision.

4.  The evidence associated with the claims file subsequent 
to the March 2002 rating decision is either cumulative or 
redundant of evidence previously considered, and, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the 
Veteran's claim for entitlement to service connection for 
depression with panic attacks, and does not raise a 
reasonable possibility of substantiating the claim.

5.  The Veteran's service-connected left ankle disability is 
manifested by no more than marked limitation of motion of the 
ankle.

6.  The Veteran's service-connected left ankle disability has 
not been found to be manifested by ankylosis.

7.  The Veteran's service-connected left ankle disability has 
not been found to be manifested by impairment and malunion of 
the tibia and fibula with a marked knee or ankle disability.

8.  The Veteran's service-connected left ankle disability has 
not been found to be manifested by nonunion of the tibia and 
fibula, with loose motion, requiring a brace.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2009).

2.  An acquired psychiatric disorder, to include paranoid 
schizophrenia and bipolar disorder, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).

3.  The March 2002 rating decision, denying service 
connection for depression with panic attacks, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

4.  The evidence associated with the claims file subsequent 
to the March 2002 rating decision is not new and material, 
and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  The criteria for a disability rating in excess of 20 
percent for a service-connected left ankle disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7; 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

An August 2006 letter, provided to the Veteran before the 
November 2006 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his claims, what VA would do and had 
done, and what evidence he should provide.  The August 2006 
letter also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to the issue of whether to reopen the claim of 
service connection for depression with panic attacks, the 
notice letter provided to the Veteran in August 2006 included 
the criteria for reopening a previously denied claim, and 
informed the Veteran that his claim had been denied because 
the evidence failed to show that the Veteran has a chronic 
psychiatric disability which began during or is related to 
his military service.  The Veteran was informed that, to be 
considered new, the evidence must be in existence and be 
submitted to VA for the first time.  The Veteran was also 
informed that, to be considered material, the additional 
evidence must pertain to the reason the claim was previously 
denied.  The August 2006 notice letter also provided the 
Veteran with the criteria for establishing service 
connection.  Consequently, the Board finds that adequate 
notice has been provided, as the Veteran was informed of what 
evidence is necessary to substantiate the elements required 
to establish service connection.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in August 2006.

With respect to the Veteran's claim for an increased rating 
for his left ankle disability, the Federal Circuit has held 
that VA's duty to notify, codified at 38 U.S.C.A. § 5103(a), 
does not require it to provide notice of alternative 
diagnostic codes, or to solicit evidence of the impact of the 
Veteran's claimed disability on his daily life.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has 
obtained the Veteran's service treatment records, service 
personnel records, and VA treatment records have been 
obtained.  The Veteran has not identified any private 
treatment records to be obtained.  Thus, the Board considers 
the VA's duty to assist satisfied.  Accordingly, the Board 
finds that no further assistance to the Veteran in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A (2009).

Analysis:  PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including a psychosis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

Specifically, to establish entitlement to service connection 
for PTSD, the Veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f).  In 
order for a stressor to be sufficient to cause PTSD, (1) the 
Veteran must have been exposed to a traumatic event in which 
he experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and (2) the Veteran's response must have involved 
intense fear, helplessness, or horror.  See 38 C.F.R. § 
3.304(f); Cohen, supra.

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).   

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

As previously pointed out, in accordance with the Court's 
holding in Clemons, the Board construes the Veteran's claim 
as encompassing all psychiatric disorders with which the 
Veteran has been diagnosed.  Clemons, supra, (holding that 
the scope of a mental health disability claim includes any 
mental health disability that could reasonably be encompassed 
by the claimant's description of the claim, reported 
symptoms, and the other information of record).  However, 
because the Veteran has previously been denied entitlement to 
service connection for depression with panic attacks, and 
because that decision has become final, those diagnoses 
cannot be considered to be encompassed by the Veteran's claim 
for entitlement to service connection for PTSD.  Rather, the 
Veteran's request to reopen that claim is the subject of a 
separate analysis of whether new and material evidence has 
been received.

On behalf of the Veteran, the Veteran's mother contends in 
the August 2006 claim that the Veteran was recently 
hospitalized for PTSD, and requests service connection for 
that condition.  In a May 2008 letter to his Member of 
Congress, the Veteran contends that, while in service, he 
"witnessed physical and emotional distress from Hurricane 
Frederick on Sept. 16th, 1979," and further states that he 
"found a baby in a mobile home wreckage [caused by the 
hurricane] who later died."

In his May 2008 substantive appeal, the Veteran reports that 
he was awarded a Meritorious Service Metal for finding an 
infant boy, who was alive and buried in the wreckage of 
trailer park debris caused by Hurricane Frederick; the 
Veteran asserts that he "suffer[s] from psychological and 
mental trauma" from that incident.  The Veteran also asserts 
that "whenever there is a thunder storm [with] lightning and 
thunder I suffer from increased fear because of [seeing] the 
aftermath" of Hurricane Frederick.

The Veteran further alleges that he developed kidney stones 
as a result of participating in the rescue without water, and 
that his kidney stones cause him psychological and mental 
trauma.

The Veteran also states that he was a Serviceman's Group Life 
Insurance (SGLI) representative, as a result of which he 
claims to have sustained "emotional trauma" when visiting 
the homes of life insurance beneficiaries.

The Veteran also reports that he went absent without official 
leave (AWOL) for more than 90 days after his superior denied 
his request for leave for Christmas, and that he suffers from 
psychological and mental trauma as a result of his time 
served in the brig for that infraction.

The Veteran also claims as additional PTSD stressors the loss 
of his Air Traffic Controller job; alleged harassment and 
discrimination (including the denial of leave on Christmas) 
by his superior officer; his in-service trial for going AWOL 
and other infractions; his in-service incarceration for those 
offenses; and his alleged TBI caused by "a physical beating 
while on active duty."  (The Board notes that the Veteran 
specifically claimed the TBI-and not the alleged "physical 
beating" itself-as a cause of his PTSD.)

The Veteran's service treatment records show no evidence of 
any diagnosis of PTSD or any other psychological trauma or 
disability in service.

From July 1982 to October 1982 the Veteran was treated at a 
VA facility for multiple drug abuse, including cocaine abuse.  
The Veteran's problems were noted to include "manipulative 
behavior" and "dishonesty."  Although the Veteran 
participated in group psychotherapy at that time, he left the 
program before completion.  He received no psychiatric 
diagnosis other than multiple drug abuse.

In January 2000, the Veteran again sought psychiatric 
treatment at a VA facility.  He reported that he had been 
physically and sexually abused by his father during his 
childhood.  When recounting his military history, the Veteran 
reported that he began experimenting with cocaine while in 
service, but did not report any stressors from that period.  
The Veteran was diagnosed with cocaine dependence, and with a 
history of panic disorder.

In February 2000, the Veteran sought psychiatric treatment at 
a VA facility.  He reported experiencing recurrent "angry" 
auditory hallucinations.  He also explained that he had been 
raped at age 7, and that the "angry voices" were telling 
him to hunt down the rapist and hurt him.  The Veteran also 
explained that his only new stressor was that his wife was 
filing for divorce, and that he was dealing with lawyers.

In November 2000, the Veteran told a VA clinician that a 
demon named "Redrum" tells him to do bad things, and told 
him to come to the VA facility on that day.  The VA clinician 
diagnosed the Veteran with paranoid schizophrenia.

In August 2003, the Veteran was admitted for VA treatment 
after abusing cocaine and attempting suicide.  The Veteran 
reported that his stressors included his wife asking for a 
divorce, being hit by a car in a restaurant parking lot, and 
his mother's failing health.  The VA psychiatrist diagnosed 
him with adjustment disorder with depressed mood, and with 
cocaine abuse; she ruled out a diagnosis of major depression.  
The following day, the Veteran reported that he had lost his 
job as a result of being hit by a car.  Approximately two 
weeks later, another VA psychiatrist explained that the 
mental health staff at the facility "agree that [the 
Veteran's] statements and gestures related to suicide and 
self-harm are considered manipulative to avoid discharge" 
from the hospital.

In September 2003, the Veteran told a VA physician that his 
mother had died of lung cancer, that he had undergone a 
divorce, and that he had begun experiencing auditory 
hallucinations after being run over by a car and sustaining 
head trauma.  (The Veteran has not explained the discrepancy 
between his mother's death in September 2003, and her filing 
of a claim on his behalf in August 2006.)  The Veteran also 
stated that he was depressed because he had provided his 
terminally ill father with a gun that he used to commit 
suicide.  The Veteran reported that he had been sexually 
abused by his uncle when he was 8 years old, and that his 
flashbacks and bad dreams associated with that incident had 
recently increased in frequency.  The Veteran also told the 
VA physician that he had a gun with which he could kill 
himself.  The VA physician diagnosed the Veteran with 
continuous alcohol dependence, continuous cocaine dependence, 
and opioid dependence, and ruled out alcohol/cocaine/opioid-
induced mood or psychotic disorder, psychotic disorder 
secondary to head trauma, severe major depressive disorder 
with psychotic features, and panic disorder with agoraphobia.

Later in September 2003, the Veteran told a VA addiction 
therapist that he had been divorced three times.  He also 
reported that his father had physically and emotionally 
abused him as a child, and that his mother's uncle had raped 
him as a child.  The Veteran, who was 46 at the time of the 
session, explained that he had buried his real feelings and 
maintained a façade regarding the abuse for 34 years.

In October 2003, the Veteran attended an individual 
psychotherapy session in which, according to a VA clinician, 
he "was able to identify past maladaptive patterns of 
'dishonesty and manipulation.'"

In March 2006, the Veteran ascribed his psychiatric symptoms 
to newly-alleged in-service stressors.  The Veteran told a VA 
psychiatrist that he had been released from prison in 
February 2006 after a one-year sentence, and that he was 
experiencing depression, panic attacks, and nightmares.  The 
Veteran reported that his in-service stressors included 
having been sent to the brig for going AWOL, and having found 
a dead infant in the rubble caused by Hurricane Frederick.  
(The Board notes that the Veteran claims in his May 2008 
substantive appeal to have found the infant "still alive.")  
The Veteran also stated that hearing about Hurricane Katrina 
caused him to have flashbacks to Hurricane Frederick.  The 
Veteran further reported that he began using alcohol and 
cocaine heavily during service after his superior threatened 
to end his career.  Additionally, the Veteran reported that 
he experienced unspecified abuse while incarcerated in 
service, and claimed to be having nightmares about it.  A VA 
psychiatrist noted that the Veteran had been evaluated by a 
patient care technician (PCT) and was "found NOT to meet 
[the] diagnostic criteria for PTSD."  [Emphasis in 
original.]

In April 2006, the Veteran repeated his contentions from the 
previous month.  A VA clinical psychologist opined that the 
Veteran "appears to have a strong tendency to externalize 
his difficulties and problems, and...was reluctant to accept 
any personal responsibility....He may have a tendency to 
exaggerate bona fide symptoms in order to be taken 
seriously."

In June 2006, the Veteran was admitted to a VA facility for 
attempting suicide by wrapping a belt around his neck.  The 
Veteran again reported that he had found a dead infant in the 
rubble caused by Hurricane Frederick during his time in 
service, and also reported seeing the baby's face in the 
rubble when he goes to sleep.  In one session, a VA clinician 
noted that the Veteran "was uncooperative with [the] 
interview, answering all questions in vague, 1-2 word 
phrases."  In another session, the Veteran rubbed his hands 
together, and reported that he couldn't get the "smell of 
death" off his hands.  Thereafter, a VA clinician opined 
that "it is clear that [the Veteran's] behavior is under his 
[own] control and is manipulative, including the initial 
belt-around-neck incident that resulted in admission" to the 
VA facility.  The Veteran was diagnosed with cocaine abuse.

In September 2007, a VA physician wrote a letter in which he 
opined that the Veteran's psychiatric diagnoses include PTSD, 
bipolar disorder, cocaine dependence, and alcohol dependence.  
Also in September 2007, the Veteran told a VA psychiatry 
resident that he had no combat exposure in service.  The 
Board notes that the absence of combat exposure renders 
inapplicable in this case the provisions of 38 C.F.R. 
§ 3.304(f)(2).

In October 2007, a VA clinician diagnosed the Veteran with 
PTSD, bipolar disorder, alcohol dependence, and cocaine 
dependence.

In April 2008, the Veteran was again admitted to a VA 
facility for detoxification and rehabilitation.  He again 
reported finding a dead infant in the rubble caused by 
Hurricane Frederick during his time in service.  A VA 
psychiatrist diagnosed him with cocaine abuse, alcohol (EtOH) 
abuse, bipolar disorder, and PTSD.  VA clinicians again 
diagnosed the Veteran with PTSD in May 2008 and June 2008.

In May 2008, that VA physician wrote a letter in which she 
recorded that the Veteran had experienced a trauma in 1979 
during Hurricane Frederick, when he found a dead baby boy.  
She further noted that the Veteran "states that he has not 
been the same since."  She noted that the Veteran's symptoms 
include nightmares, intrusive memories, feelings of 
detachment and numbing, poor sleep, irritability, easy 
startle reflex, avoidance of thoughts about past trauma, and 
becoming emotional when speaking about past trauma.  She also 
noted that the Veteran began drinking alcohol and using 
cocaine shortly thereafter, as a coping mechanism.  The 
physician stated that the Veteran has been under psychiatric 
care since 1980, although she offers no proof thereof, and 
the Veteran's records of his time in service, which ended in 
April 1982, reflect no psychiatric care of any kind. 

In July 2008, the Veteran again sought detoxification 
treatment at a VA facility.  A VA clinician diagnosed the 
Veteran with major depressive disorder (MDD) with suicidal 
ideation, and with a history of bipolar disorder and cocaine 
abuse.  Another VA clinician noted that the Veteran had a 
history of PTSD and polysubstance abuse.

The Veteran is competent to report that he rescued a (living 
or deceased) infant boy from debris caused by Hurricane 
Frederick; visited the homes of life insurance beneficiaries; 
lost his Air Traffic Controller job; experienced harassment 
and discrimination (including the denial of leave on 
Christmas) by his superior officer; underwent a trial for 
going AWOL and committing other infractions; and was 
incarcerated for those offenses while in service.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay 
evidence" is evidence provided by a person who has personal 
knowledge derived from his own senses); 38 C.F.R. 
§ 3.159(a)(2) ("Competent lay evidence" is any evidence not 
requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).

Nevertheless, certain stressors alleged by the Veteran cannot 
support a claim of entitlement to service connection for PTSD 
or other psychiatric conditions, because they were the result 
of the Veteran's own willful misconduct.  Specifically, the 
Veteran's in-service trial for going AWOL and other 
infractions, and his in-service incarceration for those 
offenses, resulted from an act of deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences, and involved conscious 
wrongdoing or known prohibited action.  Therefore, it 
constitutes willful misconduct, which, by definition, did not 
occur in the line of duty, and cannot support a claim for 
service connection.  See 38 C.F.R. §§ 3.1(k), (m), (n); 3.301 
(2009).

With respect to the remaining alleged stressors, the Board 
has a duty to assess the credibility of the evidence of 
record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence of the in-service event-See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006)-the Board may discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

The Board finds that the Veteran's allegations of stressors 
are not credible, for four reasons.  First, the Veteran's 
service treatment records show no evidence of any psychiatric 
diagnosis or treatment, or any evidence to corroborate the 
alleged stressors.

Second, the Board notes that, prior to 2006, the Veteran had 
told his treating clinicians that his stressors included 
divorce; being physically, emotionally, and sexually abused 
as a child; being hit by a car in a restaurant parking lot, 
and sustaining head trauma and subsequent unemployment as a 
result; the failing health of his mother; and his role in 
providing the gun which his father used to commit suicide.  
Because none of those stressors occurred during service, and 
because the Veteran never mentioned any in-service stressor 
to any treating clinician before 2006 (24 years after 
service), the Board ascribes greater probative value to the 
Veteran's earlier-described stressors than to his later, 
service-related alleged stressors.  See Cromer v. Nicholson, 
19 Vet. App. 215 (2005) (a Veteran's lay statement regarding 
the onset of his disability was not credible because it was 
first made years after service); Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim); Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(holding that contemporaneous evidence has greater probative 
value than subsequently reported history).  Moreover, when a 
treating clinician specifically enquired about the Veteran's 
military history in January 2000, the Veteran reported that 
he began experimenting with cocaine while in service, but did 
not report any stressors from that period.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (ascribing heightened credibility 
to statements made to clinicians for the purpose of 
treatment).

Third, the Veteran's history of dishonesty, as described by 
numerous VA clinicians, is yet another contributing factor in 
the Board's determination that his alleged in-service 
stressors are not credible.  Specifically, VA clinicians 
opined that the Veteran's problems included "manipulative 
behavior" and "dishonesty" in October 1982; that his 
"statements and gestures related to suicide and self-harm 
[were] manipulative to avoid discharge" from a VA facility 
in August 2003; that he was treated for "maladaptive 
patterns of 'dishonesty and manipulation'" in October 2003; 
that he "may have a tendency to exaggerate bona fide 
symptoms in order to be taken seriously" in April 2006; and 
that he was "vague" and "uncooperative," and that "it 
[was] clear that [the Veteran's] behavior is under his [own] 
control and is manipulative, including the initial belt-
around-neck incident that resulted in admission" to a VA 
facility in June 2006.

Fourth, the Veteran's alleged in-service stressors are not 
credible in light of their own inherent characteristics.  
Specifically, the Veteran stated in a May 2008 letter to his 
Member of Congress that the baby he found in the wreckage of 
Hurricane Frederick was alive when found.  Additionally, the 
Veteran stated in his May 2008 substantive appeal that he was 
awarded a Meritorious Service Metal for finding a live infant 
boy.  By contrast, he told VA clinicians in March 2006, June 
2006, April 2008, and May 2008 that the baby whom he found in 
the rubble was already dead.  For these four reasons-the 
absence of corroborative diagnoses and evidence from his time 
in service; the Veteran's attribution of his psychological 
condition to non-service-related stressors until 2006, 24 
years after service; the opinions of numerous VA clinicians 
that the Veteran was dishonest, vague, and/or manipulative 
when describing his condition; and the internal inconsistency 
in the Veteran's own description of an alleged stressor-the 
Board finds that the Veteran's allegations of stressors are 
not credible.

With respect to the May 2008 letter from a VA clinician, in 
which she opined that the Veteran has PTSD and bipolar 
disorder, and began drinking alcohol and using cocaine as a 
coping mechanism shortly after experiencing the stressor of 
finding a dead infant during service, the Board finds that 
the clinician was not in a position to determine whether the 
alleged in-service stressor actually occurred.  Although her 
assessment of the Veteran's credibility has been considered 
by the Board, it is outweighed by numerous assessments of the 
Veteran's credibility to the contrary, as well as by the 
Veteran's own contradictory statements regarding the status 
of the infant when he was found.

Although the Veteran has earned a Humanitarian Service 
Ribbon, the Board finds that the award, without more, is 
insufficient to corroborate any of the Veteran's alleged 
stressors, including the Veteran's allegation that he found a 
dead infant in the wreckage of Hurricane Frederick-
especially in light of his own statements that the baby was 
alive when he found him.

Finally, the Board notes that the Veteran has submitted two 
researched articles in support of his claim.  In July 2004, 
the Veteran submitted an article entitled "Epidemiological 
Facts about PTSD," and highlighted a passage stating that 
"being involved in a fire, flood, or natural disaster" 
could constitute a trauma that causes PTSD.  The Veteran also 
wrote and highlighted the words "Hurricane Frederick" in 
the margin of the article.  Medical treatise evidence can, in 
some circumstances, constitute competent medical evidence.  
See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, as explained 
above, the Veteran's allegations of in-service stressors are 
outweighed by more probative evidence to the contrary; 
therefore, an article showing that such stressors could cause 
PTSD is unavailing to the Veteran's claim.  In May 2008, the 
Veteran submitted a news article entitled "VA Simplifies 
PTSD Claims for Some Veterans."  The article describes a 
liberalizing rule for PTSD claims for combat Veterans who 
have been diagnosed with PTSD.  In this case, the Veteran 
told a VA clinician in September 2007 that he had no combat 
exposure; moreover, his service personnel records and DD 214 
also show no indicia of combat exposure.  Because the Veteran 
did not serve in combat, the provisions described in that 
article are inapplicable to the Veteran.  38 C.F.R. 
§ 3.304(f)(2).

A VA examination is not required in this instance.  Pursuant 
to 38 C.F.R. § 3.159(c)(4), a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) Contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and 
§ 3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or triggering 
event to qualify for that presumption; and (C) Indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  In this case, the 
information and evidence of record does not establish that 
the Veteran suffered an event, injury or disease in service, 
or had a qualifying disease or symptoms during any 
presumptive period.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because he was not 
diagnosed with PTSD or any other psychiatric disorder in 
service.  38 C.F.R. §§ 3.303(b).

Additionally, the evidence does not show continuity of 
symptomatology from the date of the Veteran's discharge to 
the present, because the Veteran was not diagnosed with PTSD 
or any other psychiatric disorder in service.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's PTSD and other 
psychiatric disorders covered by this claim; it follows that 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.

Analysis:  New and Material Evidence

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Once the 
definition of new and material evidence is satisfied and the 
claim is reopened, the Board may then determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  38 U.S.C.A. §§ 5108, 5103A(f).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has explained that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In this case, the RO denied entitlement to service connection 
for depression with panic attacks in a March 2002 rating 
decision, and the basis of the denial was that "the evidence 
fails to show that the Veteran has a chronic psychiatric 
disability which began during, or is related to[,] his 
military service."  The Veteran did not submit a notice of 
disagreement as to the issue of entitlement to service 
connection for depression with panic attacks in response to 
the March 2002 rating decision.  Therefore, the March 2002 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.1103.  The March 2002 rating decision 
constitutes the last prior final denial of the claim.

The evidence of record at the time of the March 2002 rating 
decision included the Veteran's service treatment records, as 
well as VA treatment records from July 1982 through October 
1982, and from January 2000 through November 2000.  The 
Veteran's service treatment records show no evidence of any 
depression or panic attacks in service.  The Veteran's VA 
treatment records from July 1982 through October 1982 include 
a diagnosis of cocaine abuse.  In January 2000, a VA 
clinician diagnosed the Veteran with a history of panic 
disorder.  In February 2000, the Veteran told a VA clinician 
that he had been raped at age 7, that he was "hearing angry 
voices," and that his wife was filing for divorce.  In 
November 2000, the Veteran reported hearing the voice of a 
demon named "Redrum" who told him to do bad things; a VA 
clinician diagnosed him with paranoid schizophrenia.  Later 
in November 2000, a VA clinician diagnosed the Veteran with 
major depression, anxiety disorder, and a substance-induced 
mood disorder, and ruled out schizophrenia.  In determining 
whether new and material evidence has been submitted, it is 
necessary to consider all evidence since the last time the 
claim was denied on any basis.  Evans, supra.

Since the March 2002 rating decision, the Veteran has 
submitted his VA treatment records, which include multiple 
diagnoses of psychiatric conditions.  The Veteran's service 
personnel records, which show no evidence of depression or 
panic attacks, were also obtained after the March 2002 rating 
decision.  Although such evidence is new, it is not material 
because it does not pertain to the reason that the claim was 
previously denied.  38 C.F.R. § 3.156(a).  Specifically, 
evidence of a current diagnosis of psychiatric conditions, 
including depression and panic attacks, does not show that 
those conditions began during, or are related to, the 
Veteran's military service.

Additionally, the Veteran asserted that he experienced 
traumatic events in service in his May 2008 letter to a 
Member of Congress, in his May 2008 substantive appeal, and 
in numerous statements to VA clinicians, beginning in 2006.  
While the credibility of new evidence is to be presumed when 
determining whether it is new and material, the Board notes 
that the wholly unsubstantiated assertions by the Veteran do 
not constitute evidence.  Justus, supra.

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the March 2002 rating decision 
that was not previously submitted to agency decisionmakers, 
when considered with the previous evidence of record, does 
not relate to an unestablished fact necessary to substantiate 
a claim for service connection for depression with panic 
attacks.

Because the additional evidence submitted by the Veteran does 
not relate to an unestablished fact that is necessary to 
substantiate his claim for service connection for depression 
with panic attacks, the Board finds that the evidence 
associated with the claims file subsequent to the March 2002 
rating decision is not new and material, and a previously 
denied claim for service connection for depression with panic 
attacks is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Analysis:  Left Ankle

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5271, a disability rating of 10 percent 
applies where an ankle has moderate limitation of motion.  A 
disability rating of 20 percent applies where an ankle has 
marked limitation of motion.

Under Diagnostic Code 5270, a disability rating of 20 percent 
applies where there is ankylosis of an ankle in plantar 
flexion, less than 30 degrees.  A disability rating of 30 
percent applies where there is ankylosis of an ankle in 
plantar flexion, between 30 degrees and 40 degrees; or in 
dorsiflexion, between 0 degrees and 10 degrees.  A disability 
rating of 40 percent applies where there is ankylosis of an 
ankle in plantar flexion at more than 40 degrees; or in 
dorsiflexion at more than 10 degrees; or with abduction, 
adduction, inversion or eversion deformity.

Under Diagnostic Code 5272, a disability rating of 10 percent 
applies where there is ankylosis of a subastragalar or tarsal 
joint in good weight-bearing position.  A disability rating 
of 20 percent applies where there is ankylosis of a 
subastragalar or tarsal joint in poor weight-bearing 
position.

Under Diagnostic Code 5273, a disability rating of 10 percent 
applies where there is malunion of the os calcis or 
astragalus, with moderate deformity.  A disability rating of 
20 percent applies where there is malunion of the os calcis 
or astragalus, with marked deformity.

Under Diagnostic Code 5274, a disability rating of 20 percent 
applies for an astragalectomy.

Under Diagnostic Code 5262, a disability rating of 10 percent 
applies when there is impairment and malunion of the tibia 
and fibula with a slight knee or ankle disability.  A 
disability rating of 20 percent applies when there is 
impairment and malunion of the tibia and fibula with a 
moderate knee or ankle disability.  A disability rating of 30 
percent applies when there is impairment and malunion of the 
tibia and fibula with a marked knee or ankle disability.  A 
disability rating of 40 percent applies when there is 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace.

Diagnostic Codes 5003 and 5010 apply in cases of degenerative 
arthritis and arthritis due to trauma, respectively, in which 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes.  In this case, the limitation of motion of the 
Veteran's left ankle is compensable under Diagnostic Code 
5271, so the criteria set forth in Diagnostic Codes 5003 and 
5010 are inapplicable.

The Veteran contends, through his mother's August 2006 claim 
on his behalf, that his left ankle was diagnosed with 
"plantar filnomatosis," as well as mild to moderate 
arthritis.

Following the Veteran's August 2006 claim, the Veteran was 
scheduled for a VA examination of his left ankle in October 
2006.  A notation in the record shows that the Veteran was 
sent a letter 12 days in advance, asking him to report for 
the examination.  The record further shows that the Veteran 
failed to report for the examination.  The Veteran has 
provided no reasons for his failure to report.  Failure to 
report for an examination without good cause can result in 
the denial of a claim.  38 C.F.R. § 3.655 (2009).

In April 2008, the Veteran told a VA physician that he had 
"dislocated" his left foot, that he is unable to bear 
weight (WB) on his left ankle, and that he constantly rolls 
his left ankle out.  The VA physician found that the Veteran 
had a range of motion (ROM) within normal limits (WNL) for 
all ankle pedal joints.  Based on x-rays, the VA physician 
suspected a chip fracture to the Veteran's left distal 
posterior fibula, with no dislocation noted.  He diagnosed 
the Veteran with possible lateral ankle instability.

Based on the evidence of record, the Veteran is not entitled 
to a disability rating in excess of 20 percent disabling for 
his Watson-Jones ligament reconstruction of the left ankle 
with arthritis.  The Veteran is not entitled to a disability 
rating in excess of 20 percent under Diagnostic Code 5270 
because he has no evidence of ankylosis of the left ankle.  
The Veteran is not entitled to a disability rating in excess 
of 20 percent under Diagnostic Code 5262 because he has not 
been diagnosed with impairment and malunion of the tibia and 
fibula with a marked knee or ankle disability; or with 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace.

The Veteran has already been accorded the maximum rating of 
20 percent under Diagnostic Code 5271.  Although the April 
2008 VA physician found no limitation of motion of the 
Veteran's left ankle pedal joints, the Board declines to 
reduce that rating.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, supra.  Even with consideration of pain on 
movement, at no point did the Veteran's service-connected 
Watson-Jones ligament reconstruction of the left ankle with 
arthritis fall within any criteria warranting more than a 20 
percent evaluation.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for the Veteran's 
Watson-Jones ligament reconstruction of the left ankle with 
arthritis might be warranted for any period of time during 
the pendency of this appeal.  However, there is no evidence 
that the Veteran's Watson-Jones ligament reconstruction of 
the left ankle with arthritis has been persistently more 
severe than the extent of disabilities contemplated under the 
assigned rating of 20 percent at any time.

The Board has considered the issue of whether the Veteran's 
Watson-Jones ligament reconstruction of the left ankle with 
arthritis, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  The governing norm in 
an exceptional case is a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R § 3.321(b)(1) (2009).  In this case, there is no 
evidence that the Veteran's service-connected disability has 
either resulted in frequent hospitalizations or interfered 
with his employment.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for an increased 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 


ORDER

Service connection for PTSD, to include paranoid 
schizophrenia and bipolar disorder, is denied.

New and material evidence has not been received, and a 
previously denied claim for service connection for depression 
with panic attacks is not reopened.  The appeal is denied.

A disability rating in excess of 20 percent for Watson-Jones 
ligament reconstruction of the left ankle with arthritis is 
denied.




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


